          Case 18-12795-gs        Doc 130     Entered 10/18/19 13:28:48      Page 1 of 2



 1

 2

 3

 4 Entered on Docket
     October 18, 2019
  5
___________________________________________________________________
 6

 7   ANDERSEN LAW FIRM, LTD.
     Ryan A. Andersen, Esq.
 8   Nevada Bar No. 12321
     Email: ryan@vegaslawfirm.legal
 9
     Ani Biesiada, Esq.
10   Nevada Bar No. 14347
     Email: ani@vegaslawfirm.legal
11   101 Convention Center Drive
     Suite 600
12   Las Vegas, Nevada 89109
     Phone: 702-522-1992
13
     Fax: 702-825-2824
14
     Counsel for Debtor
15
                                  UNITED STATES BANKRUPTCY COURT
16
                                            DISTRICT OF NEVADA
17

18     In re:                                             Case No.: 18-12795-gs
                                                          Chapter 11
19     2806 PARADISE ISLE LLC,
                                                          Hearing Date: October 21, 2019
20                      Debtor.                           Hearing Time: 1:30 p.m. Pacific time
21
                ORDER APPROVING STIPULATION TO VACATE EVIDENTIARY HEARING
22
                The Court, having considered the Stipulation to Vacate Evidentiary Hearing entered into by
23
     2806 PARADISE ISLE LLC, a Nevada limited liability company (“Debtor”), debtor and debtor-in-
24
     possession and Nationstar Mortgage LLC d/ba/ Mr. Copper, its assignees and/or successors
25
     (“Creditor”), by and through their respective counsel of record, and having found good cause for the
26
     relief requested therein, hereby ORDERS as follows:
27


                                                      1 of 2
         Case 18-12795-gs      Doc 130     Entered 10/18/19 13:28:48       Page 2 of 2



 1          1.      The evidentiary hearing, currently scheduled for October 21, 2019, at 1:30 p.m. is

 2   hereby VACATED.

 3          2.      The Motion to Value Collateral “Strip Off” and Modify Rights of Secured Creditors

 4   Pursuant to Sections 506(a) and § 1123; FRBP 3012 and 9014, on file with the Court at ECF No. 64,

 5   is hereby off calendar.

 6          IT IS SO ORDERED.

 7

 8    Respectfully submitted by:                        And approved by:

 9    ANDERSEN LAW FIRM, LTD.                           MCCARTHY & HOLTHUS, LLP

10    /s/ Ryan A. Andersen                              /s/ Michael Chen
      Ryan A. Andersen, Esq.                            Michael Chen, Esq.
11    Nevada Bar No. 12321                              Nevada Bar No. 7772
12    Email: ryan@vegaslawfirm.legal                    Email: NVBK@McCarthyHolthus.com
      Ani Biesiada, Esq.                                9510 West Sahara Avenue
13    Nevada Bar No. 14347                              Suite 200
      Email: ani@vegaslawfirm.legal                     Las Vegas, Nevada 89117
14    101 Convention Center Drive
      Suite 600                                         Counsel for Nationstar Mortgage LLC d/ba/ Mr.
15
      Las Vegas, Nevada 89109                           Copper, its assignees and/or successors
16
      Counsel for the Debtor
17

18

19                                                 # # #

20

21

22

23

24

25

26

27


                                                    2 of 2
